UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6190



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL PROFIT DAVIS, a/k/a      Daniel   Prophet
Davis, a/k/a Proffit Davis,

                                              Defendant - Appellant.


                             No. 05-6244



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL PROFIT DAVIS, a/k/a      Daniel   Prophet
Davis, a/k/a Proffit Davis,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (CR-01-444; CA-04-266-1; CA-04-266)


Submitted:   June 13, 2005                   Decided:   July 18, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Daniel Profit Davis, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In    these    consolidated         appeals,    Daniel        Profit    Davis

appeals the district court’s order adopting the magistrate judge’s

recommendation and denying his 28 U.S.C. § 2255 (2000) motion and

the magistrate judge’s order denying his motion to amend.                            The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000). A

certificate of appealability will not issue absent “a substantial

showing   of    the    denial    of    a    constitutional     right.”      28    U.S.C.

§   2253(c)(2)   (2000).         A    prisoner     satisfies      this    standard    by

demonstrating     that     reasonable         jurists     would     find    that     his

constitutional        claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                  We have independently reviewed the

record and conclude that Davis has not made the requisite showing.

Accordingly, we deny certificates of appealability and the motions

to proceed in forma pauperis and dismiss the appeals.                      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                             DISMISSED


                                           - 3 -